NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 13-4446
                                 ________________

                                   RITA SAWYER,
                                           Appellant

                                          v.

           SUPERINTENDENT MUNCY SCI; ATTORNEY GENERAL
         PENNSYLVANIA; DISTRICT ATTORNEY LEBANON COUNTY


                                 ________________

                           On Appeal from the District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-12-cv-01269)
                    District Judge: Honorable William W. Caldwell
                                   ________________

                              Argued: November 21, 2014

                Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                               (Filed: August 10, 2015)

Norris E. Gelman, Esq.
2000 Market Street
Suite 2940
Philadelphia, PA 19103

      Counsel for Appellant

Sarah K. Hart, Esq. [ARGUED]
David J. Arnold, Jr., Esq.
Lebanon County Office of District Attorney
400 South 8th Street
Municipal Building, Room 11
Lebanon, PA 17042

       Counsel for Appellees


                                    ________________

                                       OPINION*
                                    ________________


SCIRICA, Circuit Judge

       Rita Sawyer appeals the denial of her petition for a writ of habeas corpus seeking

relief from her first-degree murder conviction. She contends that, under the Antiterrorism

and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d)(1), the decision of the

Pennsylvania Superior Court “was contrary to, or involved an unreasonable application

of,” the Supreme Court’s decision in Strickland v. Washington, 466 U.S. 668 (1984). We

disagree, and will affirm.

                                             I.

                                            A.

       At the time of her mother’s death, Sawyer, 47 and single, was an anesthesiologist

struggling with depression and alcoholism. She had made plans to enter an inpatient

rehabilitation program on June 21, 2004. Her mother, Mary Sawyer, lived at a nursing

home nearby. At 79, Mary suffered from dementia and did not recognize Sawyer,

although the two had been very close. Sawyer, among her siblings, took primary

responsibility for visiting her mother.

   *
     This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
                                             2
       The night before she was to enter the inpatient rehabilitation facility, Sawyer took

her mother home for an overnight visit. Sawyer had never signed Mary out before and did

not inform any friends or family that she was doing so. Nurses thought Sawyer was in a

hurry because she declined to take a wheelchair for her arthritic mother and accepted a

bag with Mary’s incontinence briefs and medications only after they urged it upon her.

       The next morning, Marjorie Merchant, Sawyer’s friend and the wife of Sawyer’s

medical partner, went to Sawyer’s house and found Sawyer attempting suicide in her car

with the engine running in her closed garage. Coaxing Sawyer into the fresh air outside

and stalling her until a driver from the rehabilitation facility arrived, Merchant observed

that Sawyer was impaired and behaving almost robotically. Merchant then found and

packed a suitcase for Sawyer to take to the rehabilitation facility because Sawyer was

unable to do so herself.

       On the way to the rehabilitation facility, Sawyer told the driver her mother had

died and was in bed at her home. Mary’s body was subsequently found in the bedroom,

where police also located a syringe on a nearby dresser and a pillow with Mary’s saliva

on the floor. The incontinence briefs were still in Sawyer’s car, where police found a

suicide note and a cooking pot with four emptied bottles of Sevoflurane, an inhalational

anesthetic. That evening, Sawyer called her sister and said their mother had died. She

added, “I don’t know what I did.”

       Dr. Barbara Bollinger performed an autopsy the next day. She ruled the death a

homicide by asphyxia and drugging based on her findings of blunt trauma to the neck (a

subcutaneous bruise on the right side of Mary’s larynx), petechiae (small hemorrhages) in

                                             3
each eye, and the administration of Versed (midazolam), an anesthetic used to sedate

patients before surgery.

       Police then interviewed Sawyer, who admitted giving Mary a shot of brandy and

possibly an injection of Versed so Mary would sleep. But she could not entirely recall,

she told police, because she suffered an alcoholic blackout after she consumed the fifth of

brandy. When police asked her whether she had killed her mother, she replied, “I don’t

think so. I don’t see that I would have.” Later during Sawyer’s rehabilitation stay, police

recovered Sawyer’s diary, which contained several entries, likely written during

rehabilitation. The prosecution claimed that the entries failed to show grief and instead

revealed Sawyer’s feelings of anger and bitterness towards her parents for having to

please them and later take care of them.

                                             B.

       The Commonwealth charged Sawyer with first-degree murder and the unlawful

administration of a controlled substance.1 At trial, the cause of Mary’s death was a central

issue, and the Commonwealth’s case was based on circumstantial evidence. The

prosecution argued that Sawyer had suffocated her mother by smothering her with the

pillow while simultaneously applying pressure on her jugular vein. Although Dr.

Bollinger conceded that Mary suffered from severe arterial blockage, which “by itself

could be a cause of death” (although she asserted that “in this case, it was not”), she

opined that to a reasonable degree of medical certainty, “[t]he manner of death is

   1
      Pursuant to 18 Pa. Cons. Stat. Ann §§ 2501(a) (criminal homicide) and 2502(1)
(first-degree murder) and 35 Pa. Stat. Ann. § 780-113(a)(14) (unlawful administration of
a controlled substance).
                                             4
homicide.” She also conceded that petechiae could appear for various reasons, such as

straining at constipation, severe coughs, and other everyday occurrences; and admitted

that she had never applied this exact theory to any of the cases she had seen before. But

she suggested that the Versed’s sedative effect might explain why Mary had no scratches

on her neck (which otherwise might signify a struggle), and a supporting prosecution

expert corroborated Dr. Bollinger’s overall analysis by opining that the bruise deep in

Mary’s neck, in the absence of a mark on the skin, could have resulted from “pressure in

the area [of] the thyrohyoid . . . against the tracheal cartilage,” thereby causing

“squeeze[ing] between the force and the cartilage.”

       By contrast, defense expert Dr. Michael Baden testified that to a reasonable degree

of medical certainty Mary died of a fatal cardioarythmia resulting from plaque buildup in

her coronary arteries that narrowed all three by 60 to 80 percent. He opined that Mary’s

body showed no signs of strangulation even though oxygen starvation usually results in

signs of a struggle. In addition, a supporting defense expert observed without

contradiction that the Versed in Mary’s system was “a very small amount” that “would

have very, very minimal [e]ffect and would have no [e]ffect on respiration or level of

consciousness.” He further noted that midazolam, in any quantity, “has never been

implicated with regard to respiratory death,” although Dr. Baden conceded “it is unusual

to give Versed for sleep.”

       Notably, Dr. Baden thought the prosecution’s theory was strangulation and

appeared unaware that the prosecution would instead press a suffocation theory because,

he explained, “suffocation does not involve blunt trauma to the neck.” He conceded,

                                            5
however, that “[s]uffocation may not show any physical manifestations.”

                                             II.

                                             A.

       Under Pennsylvania’s corpus delicti2 rule, the Commonwealth must prove beyond

a reasonable doubt that the charged crime has been committed before using the

defendant’s inculpatory statements to connect her to the crime. E.g., Jacobs v. Horn, 395

F.3d 92, 109 (3d Cir. 2005); see also Commonwealth v. Verticelli, 706 A.2d 820, 824 (Pa.

1998), abrogated on other grounds by Commonwealth v. Taylor, 831 A.2d 587 (Pa.

2003). “In a murder prosecution, the corpus delicti consists of evidence that an individual

is dead and that the death resulted from criminal means.” Jacobs, 395 F.3d at 109 (citing

Commonwealth v. Tallon, 387 A.2d 77, 80 (Pa. 1978)). The rule applies in two steps:

first, the trial judge must determine by a preponderance of the evidence that a crime has

been committed. Commonwealth v. Reyes, 681 A.2d 724, 727-28 (Pa. 1996). The jury

then must find the same beyond a reasonable doubt. Accordingly, a specific “jury

instruction . . . is . . . crucial” to prevent the “dilut[ion of] the Commonwealth’s burden of

proof.” Commonwealth v. Ahlborn, 657 A.2d 518, 521-22 (Pa. Super. Ct. 1995).

                                              B.

       At Sawyer’s trial, the trial judge found the prosecution had satisfied the first step

of the corpus delicti rule and permitted it to introduce Sawyer’s diary entries and her

statements to her sister and the police. At closing argument, the prosecution used these



   2
     “Corpus delicti” is Latin for “body of the crime.” Black’s Law Dictionary 419 (10th
ed. 2014).
                                              6
inculpatory statements as evidence of Sawyer’s guilt. In particular, the prosecution

argued that Sawyer’s answer of “I don’t think so” to the police’s question whether she

killed her mother lacked “righteous indignation” and was inconsistent with Sawyer’s

claim of having suffered an alcoholic blackout.

       Sawyer’s lawyer did not request a corpus delicti jury instruction and the court did

not give one. Instead, the court instructed the jury that “medical testimony may be too

uncertain to establish criminal causation beyond a reasonable doubt” and observed that

“Sawyer alleges that against her the proof here concerned is the pathologist’s findings of

petechiae, a subcutaneous bruise on the right side of Mary Sawyer’s larynx and

administration of an unknown quantity of a sedative, Versed.” It instructed, “You must

decide as the finders of fact whether this evidence proves causation beyond a reasonable

doubt.”

       On October 10, 2005, after a weeklong trial, the jury convicted Sawyer of first-

degree murder and the unlawful administration of a drug. She was sentenced to life in

prison.3

                                           III.

                                           A.

       On postconviction review before the state trial court (“PCRA court”4), Sawyer

asserted her trial counsel had been ineffective under Strickland v. Washington, 466 U.S.


   3
     Sawyer received a life sentence for the first-degree murder conviction and 15 years,
to run concurrently, for the unlawful administration of a drug. Super Ct. Op. 5.
   4
    So-called after Pennsylvania’s Post Conviction Relief Act, 42 Pa. Cons. Stat. Ann.
§ 9541 et seq.
                                            7
668, in failing to request a corpus delicti instruction.5 Under Strickland, Sawyer had to

show “there [wa]s a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694.

        The PCRA court initially held Sawyer to a standard less stringent than

Strickland’s. Despite opining that, on the strength of the evidence presented at trial, 6 “the

failure to request the corpus delicti instruction was harmless error,” the PCRA court

found the so-called harmless error to be ineffective assistance of counsel and ordered a

new trial. On appeal, the Pennsylvania Superior Court reversed and remanded for

application of Strickland’s prejudice standard.

        On remand, the PCRA court denied relief in a single-page order stating that

Sawyer could not “establish there is a reasonable probability that, but for counsel’s

errors, the outcome of the proceeding would have been different.” The Pennsylvania

Superior Court affirmed because Sawyer had “not established that counsel’s failure to

request a corpus delicti instruction resulted in prejudice.” Super. Ct. Op. 9.7 In particular,

the court reasoned that “the compelling evidence of Appellant’s guilt leads to the

conclusion that Appellant cannot establish the jury would have acquitted her had it

received a specific corpus delicti instruction.” Id. at 10.


   5
    Sawyer’s trial counsel filed a direct appeal, which current counsel subsequently
withdrew in favor of postconviction proceedings.
   6
       The PCRA judge was the same judge who presided over Sawyer’s criminal trial.
   7
      The Superior Court’s opinion in Commonwealth v. Sawyer, No. 2 MDA 2010 (Pa.
Super. Ct. Mar. 9, 2011), is attached to Sawyer’s brief as Exhibit C. Only the disposition
is reported at 26 A.3d 1185 (table).
                                               8
                                             B.

       Sawyer then filed the instant habeas petition in federal court. She argued, as the

District Court recited, that the Pennsylvania Superior Court had erroneously evaluated

her corpus delicti–based Strickland claim under a “but for” standard instead of the proper

Strickland prejudice standard. See Sawyer v. Drioux, No. 12-1269, 2013 WL 5755428, at

*9 (M.D. Pa. Oct. 23, 2013). Sawyer contended she needed to show only that “there was

a reasonable probability that the failure to give a corpus delicti instruction undermined

confidence in the outcome,” not that “the jury would have acquitted her had they been

given a corpus delicti instruction.” Id.

       The District Court denied Sawyer’s habeas petition because she could not “show

that the superior court’s resolution of the corpus delicti claim was contrary to Strickland

or an unreasonable application of Strickland” under AEDPA § 2254(d)(1). Id. The

District Court noted that the Pennsylvania Superior Court had “set forth a three-prong

state-law test for ineffectiveness . . . equivalent of the Strickland standard,” and that the

Superior Court’s subsequent “use of ‘shorthand’ language in its prejudice analysis does

not in itself mean that it did not follow Strickland.” Id. (quoting Woodford v. Visciotti,

537 U.S. 19, 23-24 (2002) (per curiam)). The District Court also concluded the Superior

Court had not unreasonably applied Strickland in “look[ing] at the instructions as a

whole.” Id. at *10. The District Court observed that the instructions “put the burden of

proof on the Commonwealth to prove the elements of the crime beyond a reasonable

doubt.” Id. Further, the court noted, the Superior Court “looked to the evidence at trial

and decided that the outcome would not have been different, or in Strickland terms, that

                                             9
there was no reasonable probability that the result would have been different.” Id. On its

own review of the evidence, the District Court could not “conclude that this ruling was

unreasonable under Strickland.” Id.

                                            IV.8

       Under AEDPA, federal judicial review of a state court’s postconviction merits

decision is limited to determining whether the state court adjudication “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.” 28

U.S.C. § 2254(d)(1).9 Because the Pennsylvania Superior Court’s decision is consistent

with Strickland in both these respects, we will affirm the District Court’s denial of

Sawyer’s § 2254 petition.

                                             A.

                                             1.

   8
     The District Court had jurisdiction under 28 U.S.C. §§ 2241(c)(3) and 2254(a). On
Sawyer’s timely motion, we issued a certificate of appealability to review whether the
Pennsylvania Superior Court’s resolution of Sawyer’s claim that trial counsel was
ineffective for failing to request a corpus delicti jury instruction “was contrary to, or
involved an unreasonable application of, clearly established Federal law, as determined
by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see 28 U.S.C.
§ 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003). We denied Sawyer’s
request for a certificate of appealability as to her Strickland claim based on counsel’s
failure to object to the trial court’s jury instructions concerning voluntary intoxication
because Sawyer failed to make a “substantial showing of the denial of a constitutional
right” with regard to that claim. See 28 U.S.C. § 2253(c)(2). We have jurisdiction
pursuant to 28 U.S.C. §§ 1291 and 2253.
   9
     If a state court’s adjudication results in a decision contrary to, or involves the
unreasonable application of, Supreme Court precedent, federal review proceeds de novo.
See, e.g., Williams v. Taylor, 529 U.S. 362, 393-98, 406 (2000) (“[A] federal court will
be unconstrained by § 2254(d)(1) because the state-court decision falls within that
provision’s ‘contrary to’ clause.”).
                                             10
       Under § 2254(d)(1) of AEDPA, “[a] state-court decision is ‘contrary to’ [the

Supreme Court’s] clearly established precedents if it ‘applies a rule that contradicts the

governing law set forth in [the Court’s] cases’ or if it ‘confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and nevertheless arrives at a

result different from [the Court’s] precedent.’” Early v. Packer, 537 U.S. 3, 8 (2002) (per

curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). “Avoiding these

pitfalls does not require citation of [Supreme Court] cases—indeed, it does not even

require awareness of [those] cases, so long as neither the reasoning nor the result of the

state-court decision contradicts them.” Id.; see also, e.g., Priester v. Vaughn, 382 F.3d

394, 398 (3d Cir. 2004). In essence, § 2254(d)(1) “demands that state-court decisions be

given the benefit of the doubt,” and the Supreme Court has cautioned lower courts

against any “readiness to attribute error” by failing to “presum[e] that state courts know

and follow the law.” Visciotti, 537 U.S. at 24.

                                             2.

       “Strickland held that to prove prejudice the defendant must establish a ‘reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different’; it specifically rejected the proposition that the defendant had

to prove it more likely than not that the outcome would have been altered.” Visciotti, 537

U.S. at 22 (emphasis in original) (quoting Strickland, 466 U.S. at 694). But although the

Supreme Court has stated that a state court’s decision will be contrary to Strickland if it




                                             11
holds the defendant to such a preponderance of the evidence standard,10 the Court has

also set out particular guidelines for how a state court’s decision must be interpreted.

        In Woodford v. Visciotti, the Court found that the state court had “expressed and

applied the proper standard for evaluating prejudice,” id., even though it had “used the

term ‘probable’ without the modifier ‘reasonably’” in four places, id. at 23. The Court

observed that the state court had twice correctly set out “the ‘reasonable probability’

criterion, with a citation of the relevant passage in Strickland,” id. at 22, as well as

accurately discussed Strickland’s “[u]ndermin[ing] confidence” language, id. at 23

(second alteration in original). While the state court’s “occasional shorthand reference to

th[e Strickland] standard by use of the term ‘probable’ without the modifier may perhaps

be imprecise, . . . it can no more be considered a repudiation of the standard than can th[e

Supreme] Court’s own occasional indulgence in the same imprecision.” Id. at 23-24. And

subsequently, in Holland v. Jackson, 542 U.S. 649 (2004) (per curiam), the Court

suggested it does not consider the words “would not have” to “imply any particular

standard of probability,” id. at 654, especially “when the complete Strickland standard is

elsewhere recited,” id. at 655. See also, e.g., Frost v. Pryor, 749 F.3d 1212, 1226-27

(10th Cir. 2014).



   10
      See Williams, 529 U.S. at 405-06 (“If a state court were to reject a prisoner’s claim
of ineffective assistance of counsel on the grounds that the prisoner had not established
by a preponderance of the evidence that the result of his criminal proceeding would have
been different, that decision would be ‘diametrically different,’ ‘opposite in character or
nature,’ and ‘mutually opposed’ to our clearly established precedent because we held in
Strickland that the prisoner need only demonstrate a ‘reasonable probability that . . . the
result of the proceeding would have been different.’” (quoting, inter alia, Strickland, 466
U.S. at 694)).
                                             12
        In addition, the Supreme Court observed in Jackson that under § 2254(d)(1) a

federal court should not “needlessly create internal inconsistency in [a state court’s]

opinion” when the state court’s language can be “reasonably read” as consistent with

Supreme Court precedent. 542 U.S. at 654 (holding that where “[t]he state court began by

reciting the correct Strickland standard” but later used “the unadorned word ‘probably,’”

the state court had not incorrectly applied a preponderance standard, and declining to

“needlessly create internal inconsistency in the opinion” by reading another statement to

refer to prejudice when context indicated it was “reasonably read as addressing the

general burden of proof in postconviction proceedings”). Together, Visciotti and Jackson

clarify that the Supreme Court’s command to give state courts “‘the benefit of the doubt’”

is a directive to presume, “absent an affirmative indication to the contrary, . . . that state

courts ‘know and follow the law.’” See Bell v. Cone, 543 U.S. 447, 455-56 (2005) (per

curiam) (quoting Visciotti, 537 U.S. at 24)). Most relevant court of appeals decisions

agree that where a reading of the state court’s opinion as a whole demonstrates that the

state court applied the correct legal standard (notwithstanding stray imprecise

articulations), the federal habeas court is to defer to the state court’s decision.11



   11
       See, e.g., Frost, 749 F.3d at 1226-27 (“[W]hen viewed in its entirety, the [state
court’s] proper articulation of the prejudice standard in other parts of its opinion confirms
that it was not relying on an impermissible ‘more likely than not’ preponderance
standard.”); Bledsoe v. Bruce, 569 F.3d 1223, 1232-33 (10th Cir. 2009); Charles v.
Stephens, 736 F.3d 380, 392-93 (5th Cir. 2013) (per curiam), cert. denied, 135 S. Ct. 52
(2014); Williams v. Roper, 695 F.3d 825, 832 (8th Cir. 2012); Sussman v. Jenkins, 636
F.3d 329, 359-60 (7th Cir. 2011); Stanley v. Bartley, 465 F.3d 810, 813 (7th Cir. 2006)
(reasoning that simply stating the standard incorrectly once, after stating it correctly
before, is unlikely to overcome the presumption that the state court knows the law);
Ventura v. Att’y Gen., 419 F.3d 1269, 1284-86 (11th Cir. 2005).
                                              13
                                             B.

       Sawyer contends the Pennsylvania Superior Court’s denial of her ineffective

assistance of counsel claim was contrary to Strickland because the court applied an

unadorned but-for standard requiring her to prove by a preponderance of the evidence

that she would have been acquitted, rather than require that she “only demonstrate a

‘reasonable probability that . . . the result of the proceeding would have been different.’”

Williams, 529 U.S. at 406 (quoting Strickland, 466 U.S. at 694). In particular, she points

to the court’s statement that she “cannot establish the jury would have acquitted her had it

received a specific corpus delicti instruction.” Super. Ct. Op. 10.

       On review of the Pennsylvania Superior Court’s opinion as a whole, however, we

cannot find any “affirmative indication” to rebut the presumption that the court “kn[e]w

and follow[ed] the law.” Cone, 543 U.S. at 456 (quoting Visciotti, 537 U.S. at 24). The

Superior Court twice stated Strickland’s ineffective assistance of counsel standard

unassailably. First, in reviewing procedural history, the court stated that “[u]pon remand,

the PCRA court found that, based on its review of the entire record, ‘[Sawyer] cannot

establish there is a reasonable probability that, but for counsel’s errors, the outcome of

the proceeding would have been different.’” Super. Ct. Op. 6. Second, the Superior Court

stated the standard, with express reference to Strickland, as requiring Sawyer to show that

“but for counsel’s ineffectiveness, there is a reasonable probability that the outcome of

the proceedings would have been different.” Id. at 7 (quoting Commonwealth v. Ali, 10

A.3d 282, 291 (Pa. 2010)). Given the presumption that state courts know and follow the

law and the Pennsylvania Superior Court’s correct articulation of the Strickland standard,

                                             14
we are constrained to read the statement Sawyer has identified as “shorthand” under

Visciotti.

       Moreover, the absence of an adverb in the statement Sawyer points to is at best

ambiguous, and without more we may not “needlessly create internal inconsistency in

[an] opinion,” Jackson, 542 U.S. at 654, that earlier articulates the standard correctly

while citing Strickland. Reading the opinion as a whole, we note that the Pennsylvania

Superior Court explicitly interpreted the jury instructions as “emphasiz[ing] that the jury

must find that evidence must prove beyond a reasonable doubt that Mary’s death resulted

from criminal conduct and not natural causes.” Super. Ct. Op. 10. In the District Court’s

words, the Pennsylvania Superior Court found that these instructions were “essentially

corpus delicti instructions.” 2013 WL 5755428, at *10. Further, the context of the

language Sawyer highlights does not support her reading. The Pennsylvania Superior

Court stated, “[T]he compelling evidence of [Sawyer’s] guilt leads to the conclusion that

[Sawyer] cannot establish the jury would have acquitted her had it received a specific

corpus delicti instruction,” Super. Ct. Op. 10 (emphasis added), and then summarized this

“compelling evidence,” which was limited to evidence not subject to attack under the

corpus delicti rule, see id. at 10-11. Because we understand the “fair import” of the

Pennsylvania Superior Court’s decision to comply with Strickland, we cannot overrule it

under § 2254(d)(1) for want of a more precise “formulary statement.” See Packer, 537

U.S. at 9.

                                            C.

       Nor can Sawyer show the Pennsylvania Superior Court’s application of Strickland

                                            15
was unreasonable under § 2254(d)(1) of AEDPA. “[I]f there was a reasonable

justification for the state court’s decision,” we may not disturb it. See Richter, 562 U.S. at

109. As we have noted, the Superior Court found the circumstantial evidence of Sawyer’s

guilt, outside of her inculpatory statements, “compelling.”12 Although we might not

independently agree with that characterization, we cannot find unreasonable the Superior

Court’s determination that this circumstantial evidence was sufficient to overcome

Strickland’s reasonable probability of a different result. See also generally, e.g., Brown v.

Wenerowicz, 663 F.3d 619, 632 (3d Cir. 2011) (“The proper question was whether fair-

minded jurists could agree with the Superior Court, not whether it erred in denying

relief.”). The Superior Court observed that the trial court gave a criminal causation

instruction referring specifically to the medical testimony, and reasoned that the jury

could have “believe[d] the Commonwealth’s expert testimony explaining how the

autopsy and toxicology results supported its conclusion that Mary’s death was a

homicide.” Super. Ct. Op. 10. We cannot say this conclusion, given the medical


   12
        The Pennsylvania Superior Court identified the following evidence:
         [A]lthough she had never done so before, Appellant took Mary out for an
         overnight visit when she had to leave for rehabilitation early the next
         morning and did not tell any of her family or friends she was doing so.
         Appellant seemed to disregard the nurses’ instructions for her mother’s care
         and gave her elderly mother alcohol and an injection of anesthetic which
         she was not prescribed. Appellant delayed notifying her siblings of Mary’s
         death, but informed her veterinarian who was scheduled to visit Appellant’s
         home that morning to see Appellant’s horse.
Super Ct. Op. 10-11. We think this evidence, even if it encompasses some of Sawyer’s
statements, was not covered by the corpus delicti rule. See Verticelli, 706 A.2d at 824
(noting that a statement is inculpatory if it “specifically connects [the defendant] to
criminal activity,” and that only material inculpatory statements, and not “all statements,”
“are subject to the corpus delicti rule”).
                                             16
testimony instruction and the mismatch between the prosecution’s suffocation theory and

Dr. Baden’s strangulation defense, was unreasonable. In addition, the circumstantial

evidence the Superior Court identified was probative of not only criminal causation, but

also Sawyer’s involvement.

       Accordingly, although we find Sawyer’s first-degree murder conviction to be

harsh, especially in light of her impairment13 and the surrounding circumstances, we do

not believe the Superior Court’s application of Strickland was unreasonable.

                                           V.

       For the foregoing reasons, we will affirm the District Court’s denial of Sawyer’s

habeas petition.




13
  Sawyer’s mother died sometime during the early morning hours of Monday, June 21,
2004. Sawyer introduced evidence that her blood alcohol content was .380% at midnight
of June 20, 2004, .272% at 6:00 a.m. on June 21, and .127% at 2:57 p.m. on June 21.
Sawyer, 2013 WL 5755428, at *9.
                                           17